 In the Matter of BELLINGHAM AUTOMOBILE DEALERS ASSOCIATION,1EMPLOYERSandINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE239, PETITIONERCase No. 19-RC-/:67.Decided June 12, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Melton Boyd, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaningof the National Labor Relations Act.32.The Petitioner, an unaffiliated labor organization, and Team-sters Local No. 231, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, AFL, herein called theIntervenor, are labor organizations claiming to represent employees ofthe Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'The following Employers, all located in Bellingham,Washington,are involved in thisproceeding:AkinMotor Company;Charles L.Martin;Sound Pontiac Co. ; Monahan Garage,Inc.;Mt.Baker Motors, Inc. ; HeinMotor Co. ;Hillyard Motor Co. ; Diehl Motor Co. ;Wallace ChevroletCo. ;WhatcomMotors;Cornwall Motors;and Ashe Motor Co.2Without objection the hearing officer granted the Petitioner'smotion to amend theformal papers by striking from the list of dealer members the names of Everett Motors,Inc., and Standard Auto Company,both of which had ceased business operations, and bysubstituting Mt. Baker Motors as successor to Crocker & Gross.3Although specific figures for the amount of business done by Cornwall Motors were notput in evidence,the record showsthat thisEmployer holds a dealer franchise for Kaiser-Frazier automobiles in Bellingham,Washington,and purchases new cars for resale fromthe manufactureratWillowRun, Michigan.In view of our unit finding below the effecton commerce of any of the individual employers involved herein is immaterial.Indian-apolis Cleaners and LaunderersClub,87 NLRB472.We note,however, that on the basisof the facts set forth above,Cornwall Motors,like eachof the other individual employersis engaged in commerce within the meaning ofthe Act.90 NLRB No. 59..374 BELLINGHAM AUTOMOBILE DEALERS ASSOCIATION3754.The appropriate unit :The parties herein agree that any unit found appropriate shouldinclude all service station employees, motorcycle men, pick-up anddelivery men, washers. and cleaners, greasers, sanders, polishers, tirerepairmen, vulcanizers, retreaders, battery and tire servicemen, serv-ice salesmen, parts, tool, and stockroom employees, parking lot, andgaragemen, excluding clerical. employees, professional employees,guards, and all supervisors as defined in the Act.The only unit issue presented in this case relates to the scope ofthe unit.The Petitioner contends, and the Intervener agrees, that asingle multiple-employer unit consisting of the employees of all em-ployer-members of the Bellingham Automobile Dealers Association,herein called the. Association, is appropriate.In the event that theBoard finds that a multiple-employer unit is inappropriate, the Peti-tioner and the Intervenor seek separate units of the employees of eachof the Employers involved herein.The Association opposes the es-tablishment of the proposed multiple-employer unit, contending thatcollective bargaining has not been conducted on an Association basis,and that, in any event, such a unit is inappropriate because the Asso-ciation has beendissolved and no longer exists.The record shows that since 1937 the Employers, comprising a groupof automobile dealers in the city of Bellingham, have been bargainingwith the Petitioner for the mechanics and body men in their shops.In that year, the Employers formed the Association, which, from itsinception, operated on an informal basis.The Association had noconstitution or bylaws, collected no dues, and had no treasury funds.Its only officers have been the president and the secretary. It func-tioned at the will of its dealer members who met rather infrequentlyand irregularly for the purpose of discussing and taking joint actionon matters of common interest, including the matter of collective bar-gaining with the Petitioner.However, the record discloses that despite the informal characterof the organization and operation of the Association, collective bar-gaining since 1937 has been regularly conducted on a multiple-employerbasis.Contracts with the Petitioner have been negotiated through acommittee consisting of three dealers selected by the members of theAssociation.During the course of negotiations this committee re-ceived instructions from and reported back to the Association con-cerning various proposals or matters under discussion by the parties.Although the committee had authority to negotiate on behalf of theAssociation, it had no authority of its own to bind the individual'Employers.In each instance, however, after a contract had beennegotiated between the parties and had been submitted to the Asso- 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation for approval, it was adopted without exception by all dealermembers.The record shows that these contracts have sometimes beensigned in the name of the Association, by its president, and on otheroccasions by the individual Employers.The- 1948 contract betweenthe Association and Petitioner followed the same pattern of negotia-tions used in connection with previous agreements; this contract, cur-rently in effect, was signed by the individual Employers without thename of the Association appearing as a signatory.In support of its position that the multiple-employer unit sought bythe Petitioner is inappropriate, the Association argues that it has func-tioned only informally as a "luncheon club," that the contract nego-tiating committee had no authority to bind individual members, andthat the Association dissolved itself on March 30, 1950,4.and no longer.exists.We have held, however, that neither the lack of a formalassociation of employers 5 nor the fact that the employers have notgiven their designated representatives final authority to bind them,precludes the establishment of a multiple-employer unit.'What iscontrolling is the fact that, as here, the Employers through an au-thorized representative, have participated for a substantial period oftime in bargaining on a group, rather than on an individual,basis,and have thereby demonstrated their desire to be bound by grouprather than individual action.Nor, in the circumstances of this case,does the fact that the Employers voted to dissolve the Associationdemonstrate that henceforth they intend to pursue individualcoursesof action in collective bargaining.There is no evidence that by suchaction the former members of the Association intended to abandontheir concerted conduct with respect to labor relations.On the con-trary, there is uncontroverted testimony in the record that despite thedissolution of the Association, the Employers involved herein intendto continue to negotiate collectivebargainingagreementson. a ,groupbasis.The Association does not contend that the pattern of collective bar-gaining with respect to the mechanics and body menis not controllingwith respect to the residual employees involved in this proceeding.In the light of the foregoing facts andconsiderations, we are per-suaded that a multiple-employer unit for these employees,as soughtby the Petitioner and Intervenor, is appropriate.'This was after the petition in the instant proceeding was filed.Johnson Optical Company, et at.,85 NLRB 895;Ward Baking Company, 78NLRB 781.Epp Furniture Company,et at.,80 NLRB 120 ;Air Conditioning Company of SouthernCalifornia, et at.,81 NLRB 946;The Everett AutomotiveJobbersAssociation, et at.,81NLRB 304.1Columbia Marble Company,89 NLRB 1482. BELLINGHAM AUTOMOBILE DEALERS ASSOCIATION377We find that the following employees of the Employers namedabove 8 constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: all servicestation employees, motorcycle men, pick-up and delivery men, washersand cleaners, greasers, sanders, polishers, tire repairmen, vulcanizers,retreaders, battery and tire servicemen, service salesmen, parts, tool,and -stockroom employees, parking lot, and garagemen, excludingclerical employees,, professional employees, guards, and all supervisorsas defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposesof collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternational Association ofMachinists, Lodge 239 (unaffiliated),or by Teamsters Local No. 231, International Brother of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL, or byneither.'O See footnote1, supra.6Either participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.